 1   Michael P. Sandonato (admitted pro hac vice)    Robert S. Pickens (admitted pro hac vice)
     msandonato@venable.com                          rspickens@venable.com
 2   John D. Carlin (admitted pro hac vice)          Sean M. McCarthy (admitted pro hac vice)
     jcarlin@venable.com                             smccarthy@venable.com
 3   Natalie D. Lieber (admitted pro hac vice)       Joyce L. Nadipuram (admitted pro hac vice)
     ndlieber@venable.com                            jnadipuram@venable.com
 4   Christopher M. Gerson (admitted pro hac vice)   Caitlyn N. Bingaman (admitted pro hac vice)
     cgerson@venable.com                             cnbingaman@venable.com
 5   Jonathan M. Sharret (admitted pro hac vice)
     jsharret@venable.com
 6   Daniel A. Apgar (admitted pro hac vice)
     dapgar@venable.com
 7
     VENABLE LLP
 8   1290 Avenue of the Americas
     New York, New York 10104-3800
 9   Tel: (212) 218-2100
     Fax: (212) 218-2200
10
     Chris Holland (SBN 164053)
11   cholland@hollandlawllp.com
     Lori L. Holland (SBN 202309)
12   lholland@hollandlawllp.com
13   HOLLAND LAW LLP
     220 Montgomery Street, Suite 800
14   San Francisco, CA 94104
     Tel: (415) 200-4980
15   Fax: (415) 200-4989
16   Attorneys for Plaintiffs
17

18                                UNITED STATES DISTRICT COURT

19                              NORTHERN DISTRICT OF CALIFORNIA

20                                       OAKLAND DIVISION

21

22    IN RE KONINKLIJKE PHILIPS PATENT                     Case No. 4:18-cv-01885-HSG-EDL
      LITIGATION
23                                                         STIPULATED REQUEST BY
                                                           PHILIPS AND ACER TO EXTEND
24                                                         DEADLINE FOR OPENING
                                                           EXPERT REPORTS; ORDER
25

26

27

28


      STIPULATED REQUEST BY PHILIPS AND ACER TO EXTEND DEADLINE FOR OPENING
                              EXPERT REPORTS; ORDER
                                  CASE NUMBER 4:18-CV-01885-HSG-EDL
 1          Pursuant to Civil Local Rules 6-2 and 7-12, Plaintiffs Koninklijke Philips N.V. and U.S.
 2   Philips Corp. (“Philips”) and Defendants Acer Inc. and Acer America Corporation (collectively,
 3   “Acer”), through counsel, hereby respectfully file this stipulated request to extend the current April
 4   18, 2019 deadline for each of Philips and Acer to serve their respective opening expert reports solely
 5   as it pertains to the disputes between Philips and Acer by two weeks, i.e., to May 2, 2019.
 6          WHEREAS, the current deadline for serving opening expert reports in these consolidated
 7   cases is April 18, 2019 (see Docket No. 631).
 8          WHEREAS, Philips and Acer have been involved in extensive settlement negotiations for the
 9   past several weeks.
10          WHEREAS, Philips and Acer are actively working in good faith toward a settlement of their
11   portion of this dispute, but require time to finalize the terms of that potential settlement, and then
12   memorialize those terms in a formal written agreement.
13          WHEREAS, Philips and Acer are each large international companies -- one based in the
14   Netherlands the other based in the Republic of China, Taiwan -- with multiple levels of approvals
15   required for settlement language and/or changes to such settlement language.
16          WHEREAS, Philips and Acer both desire to invest their time, effort, and legal resources into
17   completion of such a written settlement agreement, rather than in continuing this litigation through
18   the preparation of opening expert reports.
19          WHEREAS, neither Philips nor Acer desire or request that this submission impact the
20   opening expert report deadline or any other deadline in these consolidated cases that pertain to any
21   other parties besides Philips and Acer.
22          WHEREAS, accordingly, under Civil Local Rule 6-2(a)(3), Philips and Acer confirm that
23   this requested extension of the deadline for opening expert reports solely as to the Philips/Acer
24   disputes is not intended to impact: (a) any other deadlines as they pertain to Philips or Acer; or (b)
25   the opening expert reports deadline or any other deadline in these consolidated cases as they pertain
26   to any other parties besides Philips and Acer.
27

28
                                                         1
      STIPULATED REQUEST BY PHILIPS AND ACER TO EXTEND DEADLINE FOR OPENING
                              EXPERT REPORTS; ORDER
                                     CASE NUMBER 4:18-CV-01885-HSG-EDL
 1          WHEREAS, under Civil Local Rule 6-2(a)(2), the parties report that the parties have made
 2   and the Court has approved seven previous stipulations seeking to modify the schedule in these
 3   consolidated cases: (a-b) two granting Philips’ unopposed requests for an additional week of time to
 4   file reply briefs supporting its motion to partially consolidate these matters; (c) one granting
 5   Defendants’ unopposed motion for a letter rogatory; (d) one granting Defendants’ request for
 6   discovery into documents produced by Philips; (e) one granting the parties’ stipulated request to
 7   extend fact discovery for the depositions of certain individuals and entities; (f) one granting the
 8   parties’ stipulated request to extend the briefing schedule regarding Defendants’ motion to amend
 9   their invalidity contentions; and (g) one granting the parties’ stipulated request to extend the
10   deadlines relating to expert discovery and dispositive and Daubert motions (see Docket Nos. 464,
11   465, 582, 593, 594; 601; and 631).
12          WHEREAS, the parties also sought additional extensions of time from the District of
13   Delaware before transfer of these actions to this Court, but have not reported those here because they
14   do not believe Civil Local Rule 6-2(a)(2) calls for them.
15          NOW, THEREFORE, Philips and Acer, through counsel, hereby stipulate to and respectfully
16   request that the Court extend the current April 18, 2019 deadline for each of Philips and Acer to
17   serve their respective opening expert reports solely as it pertains to the disputes between Philips and
18   Acer to May 2, 2019.
19

20

21

22

23

24

25

26

27

28
                                                         2
      STIPULATED REQUEST BY PHILIPS AND ACER TO EXTEND DEADLINE FOR OPENING
                              EXPERT REPORTS; ORDER
                                    CASE NUMBER 4:18-CV-01885-HSG-EDL
 1   Dated: April 12, 2019
                                                Respectfully submitted,
 2

 3   Chris Holland (SBN 164053)                 /s/ Michael Sandonato
     Lori L. Holland (SBN 202309)               Michael Sandonato (admitted pro hac vice)
 4   HOLLAND LAW LLP                            John Carlin (admitted pro hac vice)
     220 Montgomery Street, Suite 800           Christopher Gerson (admitted pro hac vice)
 5   San Francisco, CA 94104                    Natalie Lieber (admitted pro hac vice)
     Telephone: (415) 200-4980                  Jonathan M. Sharret (admitted pro hac vice)
 6   Fax: (415) 200-4989                        Daniel Apgar (admitted pro hac vice)
     cholland@hollandlawllp.com                 Sean M. McCarthy (admitted pro hac vice)
 7   lholland@hollandlawllp.com                 Robert Pickens (admitted pro hac vice)
                                                Joyce Nadipuram (admitted pro hac vice)
 8                                              Caitlyn Bingaman (admitted pro hac vice)
 9                                              VENABLE LLP
                                                1290 Avenue of the Americas
10                                              New York, New York, 10104
                                                +1 (212) 218-2100
11                                              +1 (212) 218-2200 facsimile
                                                philipsprosecutionbar@venable.com
12

13
                                                Attorneys for Plaintiffs Koninklijke Philips
                                                N.V. and U.S. Philips Corporation
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                3
      STIPULATED REQUEST BY PHILIPS AND ACER TO EXTEND DEADLINE FOR OPENING
                              EXPERT REPORTS; ORDER
                                 CASE NUMBER 4:18-CV-01885-HSG-EDL
 1
     Bruce Genderson (pro hac vice)                       Matthew S. Warren (Bar No. 230565)
 2   Kevin Hardy (pro hac vice)                           Patrick M. Shields (Bar No. 204739)
     Aaron Maurer (pro hac vice)                          Patrick A. Fitch (Bar No. 321493)
 3   David Krinsky (pro hac vice)                         Erika H. Warren (Bar No. 295570)
     Andrew Trask (pro hac vice)                          Amy M. Bailey (Bar No. 313151)
 4   Kyle Thomason (pro hac vice)                         WARREN LEX LLP
 5
     Christopher A. Suarez (pro hac vice)                 2261 Market Street, No. 606
     WILLIAMS & CONNOLLY LLP                              San Francisco, California, 94110
 6   725 Twelfth Street, N.W.                             +1 (415) 895-2940
     Washington, D.C., 20005                              +1 (415) 895-2964 facsimile
 7   +1 (202) 434-5000                                    18-1885@cases.warrenlex.com
     +1 (202) 434-5029 facsimile
 8
     viceroy@wc.com
 9
     /s/ Craig Kaufman
10   Kai Tseng (Bar No. 193756)
     Hsiang (“James”) H. Lin (Bar No. 241472)
11   Craig Kaufman (Bar No. 159458)
     TECHKNOWLEDGE LAW GROUP LLP
12
     100 Marine Parkway, Suite 200
13   Redwood Shores, California, 94065
     +1 (650) 517-5200
14   +1 (650) 226-3133 facsimile
     acer.philips-tklgall@tklg-llp.com
15

16   Attorneys for Defendants Acer Inc. and Acer America Corporation

17

18

19

20

21

22

23

24

25

26

27

28
                                                    4
      STIPULATED REQUEST BY PHILIPS AND ACER TO EXTEND DEADLINE FOR OPENING
                              EXPERT REPORTS; ORDER
                                  CASE NUMBER 4:18-CV-01885-HSG-EDL
                                       CIVIL L.R. 5-1(i) ATTESTATION
 1

 2          I, Chris Holland, hereby attest that I have been authorized by counsel for the parties listed

 3   above to execute this document on their behalf.

 4
            Dated: April 12, 2019                           /s/ Chris Holland
 5
                                                            Chris Holland
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        5
      STIPULATED REQUEST BY PHILIPS AND ACER TO EXTEND DEADLINE FOR OPENING
                              EXPERT REPORTS; ORDER
                                    CASE NUMBER 4:18-CV-01885-HSG-EDL
                                         ORDER
 1

 2   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3

 4   DATED: April 12, 2019        ____________________________________
 5
                                       Hon. Haywood S. Gilliam, Jr.
                                       United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            6
     STIPULATED REQUEST BY PHILIPS AND ACER TO EXTEND DEADLINE FOR OPENING
                             EXPERT REPORTS; ORDER
                             CASE NUMBER 4:18-CV-01885-HSG-EDL
